Exhibit 10.1

 

CHANGE OF CONTROL

 

EMPLOYMENT AGREEMENT

 

This Agreement, by and between Electronic Data Systems Corporation, a Delaware
Corporation, its successors and assigns (“Company”), and                     
(“Executive”), dated as of                      (“Agreement”).

 

The Compensation and Benefit Committee of the Company’s Board of Directors, on
behalf of the Board of Directors of the Company (“Board”), has determined it is
in the best interests of the Company and its shareholders to assure the Company
will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control. The Board believes it
is imperative to diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control. Therefore, in order to accomplish these objectives, the Compensation
and Benefit Committee of the Board has caused the Company to enter into this
Agreement.

 

The parties hereby agree as follows:

 

1. Effect of Agreement.

 

Unless and until there occurs, during the Term of this Agreement, a Change of
Control or a termination of Executive’s employment in anticipation of a Change
of Control as contemplated by Section 3, this Agreement shall have no effect and
shall not provide any rights or benefits to Executive. Similarly, unless and
until there occurs, during the Term of this Agreement, a Change of Control or a
termination of Executive’s employment in anticipation of a Change of Control as
contemplated by Section 3, and unless contrary to applicable law or the terms of
a written contract executed by and/or approved by the Chief Executive Officer of
the Company, employment with the Company remains of an indefinite term and may
be ended, with or without cause, at any time by either Executive or the Company,
with or without previous notice.

 

2. Terms of Employment.

 

This Section 2 sets forth the terms and conditions on which the Company agrees
to employ Executive during the period (the “Protected Period”) beginning on the
first day during the Term of this Agreement on which a Change of Control occurs
and ending on the second anniversary of that date, or such earlier date as
Executive’s employment terminates as contemplated by Section 3.

 

(A) Position and Duties.

 

(1) During the Protected Period, Executive’s services shall be performed at the
office where Executive was employed immediately preceding the date of the Change
of Control or any office or location less than 50 miles from such office, unless
Executive is on international assignment on the date of the Change of Control
and is relocated as a result of Executive’s being repatriated pursuant to the
terms of Executive’s international assignment agreement as in effect before the
date of the Change of Control.

 

(2) During the Protected Period, Executive agrees to devote reasonable attention
and time during normal business hours (except when on authorized vacation,
holidays or sick leave) to the business and affairs of the Company, and, to the
extent necessary to discharge the responsibilities assigned to Executive, to use
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided, that Executive may (A) contingent upon obtaining all
required approvals, serve on corporate, civic or charitable boards and
committees, (B) fulfill speaking engagements, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of Executive’s responsibilities as an employee of the Company; and
provided, further, that to the extent that any such activities have been
conducted by Executive before the date of the Change of



--------------------------------------------------------------------------------

Control, the continued conduct of such activities after the date of the Change
of Control shall not be deemed to significantly interfere with the performance
of Executive’s responsibilities to the Company.

 

(B) Compensation.

 

(1) Base Salary. During the Protected Period, Executive shall continue to
receive the same annual base salary Executive was receiving immediately
preceding the date of the Change of Control. Executive shall be paid at such
intervals as the Company pays executive salaries generally. During the Protected
Period, Executive’s annual base salary shall be reviewed for possible increase
at least annually, beginning no more than 12 months after the last such annual
review prior to the date of the Change of Control.

 

(2) Incentive Compensation. Executive shall remain eligible to receive bonuses
and other forms of short-term incentive compensation. In addition, during the
Protected Period, Executive shall remain eligible to participate in all
long-term, stock-based and other incentive plans, practices, policies and
programs generally applicable to peer executives of the Company.

 

(3) Savings and Retirement Plans. During the Protected Period, Executive shall
remain eligible to participate in the savings and retirement plans, practices,
policies and programs generally applicable to peer executives of the Company.
Without limiting the generality of the foregoing, Executive shall continue to
participate in the EDS Supplemental Executive Retirement Plan.

 

(4) Welfare Benefit Plans. During the Protected Period, Executive and/or
Executive’s eligible dependents, as the case may be, shall remain eligible to
participate in and receive benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including without limitation
medical, prescription drug, dental, vision, disability, life insurance,
accidental death and dismemberment, and travel accident insurance plans and
programs) to the extent generally applicable to peer executives of the Company.

 

(5) Expenses. During the Protected Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company to the
extent generally applicable to peer executives of the Company.

 

(6) Fringe Benefits. During the Protected Period, Executive shall be entitled to
fringe benefits in accordance with the plans, practices, programs and policies
of the Company to the extent generally applicable to peer executives of the
Company.

 

(7) Vacation. During the Protected Period, Executive shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company as in effect for Executive immediately preceding the date of the Change
of Control.

 

3. Termination of Employment.

 

(A) By the Company. The Company may terminate Executive’s employment during the
Protected Period for Cause or without Cause.

 

(B) By Executive. Executive may terminate employment during the Protected Period
for Good Reason or without Good Reason.

 

(C) Termination In Anticipation of a Change of Control. Despite anything in this
Agreement to the contrary, if (1) a Change of Control occurs, (2) Executive’s
employment with the Company is terminated by the Company before the Change of
Control occurs in a manner and under



--------------------------------------------------------------------------------

circumstances that would be considered a termination by the Company without
Cause if it had occurred during the Protected Period, and (3) it is reasonably
demonstrated by Executive that such termination of employment was at the request
of a third party that had taken steps reasonably calculated to effect the Change
of Control or otherwise arose in connection with or in anticipation of the
Change of Control, then such termination shall be treated for all purposes of
this Agreement as a termination by the Company without Cause during the
Protected Period.

 

4. Obligations of the Company upon Termination.

 

(A) If, during the Protected Period, the Company involuntarily terminates
Executive’s employment other than for Cause (excluding termination for death or
Disability) or Executive voluntarily terminates employment for Good Reason and
Executive executes a separation agreement deemed acceptable to the company
substantially in the form attached hereto as Exhibit “A” (“Separation
Agreement”):

 

(1) the Company shall pay to Executive, within 30 days after the Date of
Termination, or if later, within 5 days of the Separation Agreement signed by
Executive becoming legally effective, the following:

 

(a) a lump sum payment equal to Executive’s accrued, but unpaid base salary
through the date of termination, less all applicable deductions;

 

(b) a lump sum payment equivalent to 2.99 times Executive’s final annual base
salary, less all applicable deductions;

 

(c) a lump sum payment equivalent to 2.99 times Executive’s annual performance
bonus target as approved by the Compensation and Benefits Committee of EDS’
Board of Directors for the year in which he/she is terminated, less all
applicable deductions; and

 

(d) all deferred and restricted EDS stock units and/or stock options awarded to
Executive that remain outstanding on the date of termination shall immediately
vest, shall immediately be freed of any restrictions regarding their sale or
transfer (other than any such restrictions arising by operation of law or
pursuant to the terms of any applicable deferral plan), and with regard to all
stock options other than those awarded as part of the acquisition of The Feld
Group, Inc., they shall be exercisable for a period of (1) year from the date of
termination. With regard to the stock options awarded as part of the acquisition
of The Feld Group, Inc., such options shall be exercisable for the period of
time provided for in Executive’s applicable stock option award agreement.

 

(B) If Executive’s employment is involuntarily terminated for Cause, death or
Disability during the Protected Period, the Company shall provide to Executive
his/her accrued, but unpaid base salary through the date of termination, less
all applicable deductions, and shall have no other severance and/or separation
obligations to Executive pursuant to the terms of this Agreement. If Executive
voluntarily terminates his/her employment during the Protected Period other than
for Good Reason, the Company shall pay his/her accrued, but unpaid base salary
through the date of termination, less all applicable deductions, and shall have
no other severance and/or separation obligations to Executive pursuant to the
terms of this Agreement.

 

5. Exclusivity of Benefits.

 

If Executive receives benefits pursuant to this Agreement, Executive understands
and acknowledges he/she shall not be eligible to receive any other form of
severance and/or separation pay or benefits from the Company, except as may
otherwise be provided in Executive’s restricted stock award agreements or stock
option agreements.



--------------------------------------------------------------------------------

6. Certain Additional Payments by the Company.

 

(A) If any Payment is subject to the Excise Tax, then the Company shall pay the
Executive a Gross-Up Payment (regardless of whether the Executive’s employment
has terminated). Notwithstanding the foregoing, if the Parachute Value of all
Payments does not exceed 110% of the Safe Harbor Amount, then the Company shall
not pay the Executive a Gross-Up Payment, and the Payments due under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount; provided, that if even after all
Payments due hereunder are reduced to zero, the Parachute Value of all Payments
would still exceed the Safe Harbor Amount, then no reduction of any Payments
shall be made. The reduction of the Payments due hereunder, if applicable, shall
be made by first reducing the payments under Section 4(A)(1)(b), (c) and/or (d),
in that order, unless an alternative method of reduction is elected by the
Executive, subject to approval by the Company, and in any event shall be made in
such a manner as to maximize the economic present value of all Payments actually
made to the Executive, determined by the Accounting Firm as of the date of the
Change of Control for purposes of Section 280G of the Code using the discount
rate required by Section 280G(d)(4) of the Code.

 

(B) All determinations required to be made under this Section 6, including
whether and when Gross-Up Payments are required and the amount of such Gross-Up
Payments, whether and in what manner any Payments are to be reduced pursuant to
the second sentence of Section 6(A), and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accounting Firm, and shall
be binding upon the Company and the Executive, except to the extent the Internal
Revenue Service or a court of competent jurisdiction makes an inconsistent final
and binding determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days after
receiving notice from the Executive that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment that
becomes due pursuant to this Section 6 shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination, or, if later, at least 20 business days before the Executive is
obligated to pay the related Excise Tax. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (an
“Underpayment”). In the event the Accounting Firm determines that there has been
an Underpayment or the Executive is required to make a payment of any Excise Tax
as a result of a claim described in Section 6(C), then the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

(C) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

 

(1) give the Company any information reasonably requested by the Company
relating to such claim,

 

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,



--------------------------------------------------------------------------------

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(4) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
After-Tax basis, for any Excise Tax or Taxes imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 6(C), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct the Executive to pay the Taxes
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
After-Tax basis, from any Excise Tax or Taxes imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the relevant statute of limitations
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(D) If, at any time after receiving a Gross-Up Payment or an advance pursuant to
Section 6(C), the Executive receives any refund of the associated Excise Tax,
the Executive shall (subject to the Company’s having complied with the
requirements of Section 6(C), if applicable) promptly pay to the Company the
amount of such refund, together with any interest paid or credited thereon net
of all Taxes applicable thereto. If, after the Executive receives an advance
pursuant to Section 6(C), a determination is made that the Executive is not
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid, and the amount of any
Gross-Up Payment owed to the Executive shall be reduced (but not below zero) by
the amount of such advance.

 

(E) Notwithstanding any other provision of this Section 6, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

 

(F) Any other liability for unpaid or unwithheld Excise Taxes, other than those
described above, is borne exclusively by the Company, in accordance with Code
Section 3403. The assumption of such liability by the Company shall not in any
manner relieve the Company of any of its obligations under Section 6 of the
Agreement.

 

7. Successors.

 

(A) This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution.

 

(B) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 7(C), without the
prior written consent of Executive, this Agreement shall not be assignable by
the Company.



--------------------------------------------------------------------------------

(C) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

8. Miscellaneous.

 

(A) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement that is specifically identified as an
amendment of this Agreement and executed by the Executive and the Chief
Executive Officer of the Company.

 

(B) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

[address]

 

If to the Company:

Telecommunications Number: (972) 605-1926

5400 Legacy Drive H3-1D-22

Plano, Texas 75024

Attention: Vice President, Global Compensation & Benefits

 

With a copy to:

Telecommunications Number (972) 605-5610

5400 Legacy Drive H3-3A-05

Plano, Texas 75024

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

 

(C) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(D) The Company may withhold from any amounts payable under this Agreement such
Taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

9. Certain Definitions.

 

The following terms shall have the meanings set forth below for purposes of this
Agreement.

 

“Accounting Firm” means any law firm or the certified public accounting firm
among those regularly consulted by the Company during the twelve-month period
prior to the date of the Change of Control.

 

“After-Tax” means after taking into account all applicable Taxes and Excise Tax.

 

“Board” has the meaning set forth in the second paragraph of this Agreement.

 

“Cause” means Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS’ lawful and appropriate policies, directives or orders applicable
to employees holding comparable positions, which failure



--------------------------------------------------------------------------------

results in significant harm to EDS (recognizing Executive shall not be obligated
to follow policies, directives or orders that are unethical or would require
Executive to violate his/her duties and/or obligations to EDS, their Board of
Directors, or their shareholders); (c) willfully and intentionally destroyed or
stolen EDS property or falsified EDS documents; (d) willfully and materially
violated the EDS Code of Business Conduct, which violation results in
significant harm to EDS or (e) engaged in conduct that constitutes willful gross
neglect with respect to employment duties, which conduct results in significant
harm to EDS. For purposes of the definition of Cause, no act or failure to act
on the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive intentionally, in bad faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of EDS.

 

“Change of Control” means the happening of any of the events described in
sub-sections (a) through (d) below:

 

(a) the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50 percent of either
(1) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Company; (B) any
acquisition by the Company or a Subsidiary of the Company; (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or a Subsidiary of the Company; or (D) any acquisition by any
corporation pursuant to a transaction that complies with clauses (1), (2) and
(3) of subsection (c) of this definition;

 

(b) individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(c) consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination:

 

(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including without limitation a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be,

 

(2) no Person (excluding the Company, a Subsidiary of the Company, any
corporation resulting from a Business Combination or any employee benefit plan
(or related trust)



--------------------------------------------------------------------------------

thereof) beneficially owns, directly or indirectly, 40 percent or more of the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or 40 percent or more of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors of such corporation, except to the extent that such ownership existed
prior to the Business Combination and,

 

(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

 

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness or injury that is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excise Tax” means the excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

 

“Good Reason” means: (i) reducing Executive’s base salary by more than 25%,
excluding an inadvertent error not made in bad faith and which is remedied
promptly by the Company after receipt of notice thereof by Executive, or (ii)
requiring Executive to be based at any office or location that is more than
fifty (50) miles from Executive’s principal work location immediately preceding
the date of the Change of Control, unless Executive is on international
assignment on the date of the Change of Control and is relocated as a result of
Executive’s being repatriated pursuant to the terms of Executive’s international
assignment agreement as in effect before the date of the Change of Control.

 

“Gross-Up Payment” means an amount such that, after payment by the Executive of
all Taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, (i) any income and FICA taxes (and any
interest and penalties imposed with respect thereto) and (ii) Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rate of taxation in either the state
and locality of the Executive’s place of employment at the time of the Change in
Control or in the state and locality of residence at the time or times of
payment, as applicable, net of the maximum reduction in federal income taxes
that could be obtained from the deduction of the state and local taxes.

 

“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.



--------------------------------------------------------------------------------

“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.

 

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).

 

“Protected Period” has the meaning set forth in the first sentence of Section 2.

 

“Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

 

“Subsidiary” of an entity means any corporation, partnership, joint venture,
limited liability company, or other entity or enterprise of which the first
entity owns or controls, directly or indirectly, 50% or more of the outstanding
shares of stock normally entitled to vote for the election of directors, or of
comparable equity participation and voting power.

 

“Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes, other than the Excise Tax, and any associated interest
and penalties.

 

“Term of this Agreement” means the period beginning on the date of this
Agreement and ending on December 31, 2005.

 

“Underpayment” has the meaning set forth in Section 6(B).

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

EXECUTIVE:   EDS:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    By:   Michael H. Jordan        

Chairman of the Board and

Chief Executive Officer

Dated:                        Dated:                     



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEPARATION AGREEMENT

 

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

[Executive]

 

This Agreement between EDS (hereinafter defined), and                     
(“Executive”) is entered into effective as of the Effective Date (hereinafter
defined).

 

I. RECITALS

 

1. Executive has been employed as an executive of EDS and in such capacity has
had access to and has obtained trade secrets, and highly confidential business,
technological, customer, and strategic information, as well as business and
other proprietary information relating to the internal affairs of EDS.

 

2. Pursuant to the terms of this Agreement, Executive will receive substantial
compensation and other benefits that otherwise would not be available to
him/her.

 

3. It is the desire of both parties that Executive’s separation be amicable.

 

4. As set forth below, EDS is providing the Executive benefits of substantial
value under this Agreement, and Executive agrees to be strictly bound by the
terms hereof.

 

THEREFORE, in order to set forth the terms, conditions and covenants upon which
the parties have agreed, EDS and Executive agree as follows:

 

II. CERTAIN DEFINITIONS

 

1. “EDS” shall mean Electronic Data Systems Corporation, a Delaware corporation,
all its direct and indirect subsidiaries, all its affiliated entities, and all
its successors and assigns, and the employees, agents, attorneys, officers and
directors of each of them.

 

2. “EDS Information” shall mean all business information, technological
information, intellectual property, trade secrets, customer and other
confidential information belonging to EDS or relating to EDS’ internal affairs,
or information relating to its business, technology and customers which is not
readily available to the general public.

 

3. The term “Participate” shall mean lending one’s name to, acting as a
consultant or advisor to, being retained or employed by, or acquiring any direct
or indirect interest in any business or enterprise, whether as a stockholder,
partner, officer, director, employee or otherwise (other than by ownership of
less than five percent of the stock of a publicly-held corporation).

 

4. The term “Effective Date” shall be the date seven days after Executive signs
this Agreement on the signature page below.

 

III. TERMS

 

1. Resignation. Effective as of the close of business on                      ,
200    , Executive shall resign from all positions held by him/her at EDS
(including without limitation any positions as an officer and/or director), and
from all positions he/she holds on behalf of EDS (e.g., external board
memberships).

 

2. Non-Competition and Other Conduct. Executive acknowledges and agrees that
under the terms and the provisions of this Agreement, and in consideration for
compliance with the terms, conditions and covenants hereunder, he/she will
receive benefits from EDS that would not otherwise be available to him/her, and
that such benefits are substantial and material. Executive further acknowledges
and agrees that in the course of his/her



--------------------------------------------------------------------------------

employment with EDS he/she has been entrusted with, and been privy to,
sensitive, privileged and confidential EDS Information, and as an executive of
EDS has participated in the legal affairs, management, strategic planning and
development of the business and services of EDS, the analysis of the needs and
requirements of EDS’ customers, and other similar matters that, if discussed,
communicated, or disclosed to third parties or used in competition with EDS,
would be highly detrimental to EDS. In addition, Executive has been entrusted
with, and has obtained, other EDS Information. Accordingly, Executive agrees to
the following provisions and covenants:

 

2.1 Non-Competition. For six (6) months following Executive’s resignation from
EDS he/she will not (without EDS’ express written waiver), directly or
indirectly, engage in the following conduct wherever EDS is marketing or
providing its services or products:

 

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

 

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six-month period;

 

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

 

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes of this Subsection 2.1d., prospective customer, contractor, alliance
partner or venture partner means any person or entity to or with which EDS is
proposing or negotiating any business relationship);

 

e. Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

 

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive’s requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment. In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he shall do so in writing addressed to the General Counsel
of EDS.

 

2.2 Other Conduct. Executive will not discuss, disclose, communicate, or use for
any purpose any EDS Information. (By way of example and not by way of
limitation, absent written approval from EDS, Executive shall not publish any
books or articles related to his/her employment at EDS and shall not grant
interviews and/or make appearances related to his/her employment at EDS).
Executive also agrees that absent written approval by EDS, he/she shall make no
public statements nor publish in any form any information related to his/her
separation and/or pending separation from EDS. Executive further agrees he/she
will not commit any act or make any statement that is, or could reasonably be
interpreted as, detrimental to the business, reputation, or good will of EDS,
including disparaging or embarrassing EDS or its officers, directors, agents,
attorneys and other personnel, or discussing the internal or private business
affairs of EDS with any third parties. However, Subsection 2.2 shall not
prohibit Executive from communicating to third parties general information about
his/her duties and responsibilities while employed by EDS, general information
about EDS that is readily available to the general public, and general
information about the positions he/she held while employed by EDS. No later than
                , 200    , Executive shall return to EDS all EDS property and
equipment, and, any and all documents (including all electronic material and
duplicate copies) and other tangible items of or containing EDS Information
which are in Executive’s possession, custody or control, or which come into
his/her possession, custody, or control after the Effective Date of this
Agreement. EDS and Executive acknowledge that the terms of this Paragraph shall
not preclude Executive from providing truthful testimony if mandated by subpoena
or court order to do so, or pursuant to an informal request from a governmental
agency.

 

2.3 Remedies. If the scope of any provision contained in this Agreement is too
broad to permit enforcement of such provision to its full extent, then such
provision shall be reformed and/or modified to exclude



--------------------------------------------------------------------------------

the unenforceable language, and enforced as reformed or modified to the maximum
extent permitted by law, in any proceedings brought to enforce such provision.
Subject to the provisions of the foregoing sentence, whenever possible, each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision, to
the extent of such prohibition or invalidity, shall be deemed not to be a part
of this Agreement, and shall not invalidate the remainder of such provision or
the remaining provisions of this Agreement. Executive understands and agrees
that EDS would be irreparably damaged in the event that the provisions of
Subsection 2 of Section III of this Agreement are violated, and agrees that EDS
shall be entitled (in addition to any other remedy to which it may be entitled,
at law or in equity) to an injunction or injunctions to redress breaches of this
Agreement and to specifically enforce the terms and provisions hereof. Executive
shall be responsible for reimbursing EDS for the costs and attorneys’ fees
associated with litigation pursuant to Subsection 2 of Section III of this
Agreement, provided EDS substantially prevails in such litigation.

 

3. Cooperation. Executive covenants and agrees that from and after the Effective
Date, he/she will cooperate fully with EDS, its officers, employees, agents,
affiliates and attorneys in the defense or prosecution of any lawsuit, dispute,
investigation or other legal proceedings or any preparation for any such
disputes or proceedings that may be anticipated or threatened (“Proceedings”).
Executive further covenants and agrees that he/she will cooperate fully with
EDS, its officers, employees, agents, affiliates and attorneys on any other
matter (“Matters”) related to EDS business during the period of Executive’s
employment with EDS. Executive also covenants and agrees that he/she will
cooperate fully with EDS, its officers, employees, agents, affiliates and
attorneys in responding to any form of media inquiry or in making any form of
public comment related to his/her employment at EDS, including, but not limited
to, his/her separation from EDS.

 

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by EDS,
and shall be within the knowledge of Executive. Such cooperation shall be
provided by Executive without remuneration, but Executive shall be entitled to
reimbursement for all reasonable and appropriate expenses incurred by him/her in
so cooperating, including (by way of example and not by way of limitation)
airplane fares, hotel accommodations, meal charges and other similar expenses to
attend Proceedings/Matters outside of the city of Executive’s residence. In the
event Executive is made aware of any issue or matter related to EDS, is asked by
a third party to provide information regarding EDS, or is called other than by
EDS as a witness to testify in any matter related to EDS, Executive will notify
EDS immediately in order to give EDS a reasonable opportunity to respond and/or
participate in such Proceeding/Matter.

 

4. Compensation, Benefits and Other Consideration to be Received by Executive.
Following the Effective Date of this Agreement and subject to Executive’s
ongoing compliance with the terms, conditions, and covenants in this Agreement,
Executive shall be entitled to the following compensation, benefits and other
consideration to be paid or conveyed pursuant to the terms, conditions and
covenants in this Agreement, as set forth below:

 

a. Through                          , 200    , Executive shall continue to
receive his current annual base salary of $                 per year, less all
applicable deductions;

 

b. No later than                          , 200     (or as soon as practicable
after the Effective Date of this Agreement), EDS agrees to provide Executive
with a payment in the gross lump sum amount of $                , which is
equivalent to the sum of Executive’s final annual base salary
($                ) and his/her annual performance bonus target for 200    ,
less all applicable deductions; and

 

c. As of the Effective Date of this Agreement, all deferred and restricted stock
units and/or stock options awarded to Executive that remain outstanding on the
date of his/her termination shall immediately vest, shall immediately be freed
of any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law or pursuant to the terms of the EDS
Executive Deferral Plan), and with regard to all stock options, they shall be
exercisable for a period of one (1) year from the date of termination.

 

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his sole and exclusive rights to any payments or benefits
from EDS, and Executive shall receive no consideration or benefits other than
those expressly granted herein, except for benefits to which he/she is entitled
under any EDS plan qualified under Section 401(a) of the Internal Revenue Code.



--------------------------------------------------------------------------------

5. Complete Release. Executive agrees to release EDS from all claims or demands
Executive may have against EDS, including, but not limited to, any claims
related to Executive’s employment with EDS or separation from that employment
and any claims for attorney’s fees and costs. This Agreement includes, without
limitation, a release of any rights or claims Executive may have under the Age
Discrimination in Employment Act, as amended, which prohibits age discrimination
in employment; Title VII of the Civil Rights Act of 1964, as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Americans with Disabilities Act, as amended, which
prohibits discrimination against individuals with disabilities; the Fair Labor
Standards Act, as amended, which regulates matters regarding compensation; the
Family and Medical Leave Act, as amended, which regulates matters regarding
certain types of leaves; or any other federal, state or local laws or
regulations that in any way relate to the employment of individuals and/or
prohibit employment discrimination of any form. This Agreement also includes,
without limitation, a release by Executive of any related or unrelated wrongful
discharge claims, contractual claims, tort claims or any other actions. This
Agreement covers both claims that Executive knows about and those he/she may not
know about. Executive expressly waives any right to assert after signing this
Agreement that any claim, demand, obligation, or cause of action has through
ignorance, oversight, or for any other reason, been omitted from the scope of
Subsection 6 of Section III of this Agreement. Executive further promises never
to file a lawsuit, demand, action or otherwise assert any claims that are
released in Subsection 5 of Section III of this Agreement (excluding a lawsuit
filed by Executive solely for purposes of challenging the validity of the Age
Discrimination in Employment Act waiver).

 

This Agreement does not include a release of (i) Executive’s right, if any, to
benefits Executive is entitled to under any EDS plan qualified under Section
401(a) of the Internal Revenue Code, including the EDS Retirement Plan and EDS
401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code section 4980B,
(ii) any rights or claims Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement, or
(iii) any rights pursuant to this Agreement.

 

6. Non-Admission of Liability. By entering into this Agreement, EDS does not
admit it has done anything wrong.

 

7. Period for Review and Consideration of Agreement. Executive understands
he/she has been given a period of 21 days to review and consider this Agreement
before signing it. Executive further understands he/she may use as much of the
21 day period as he/she wishes prior to signing.

 

8. Encouragement to Consult with Attorney. Executive acknowledges he/she was
advised in writing to consult with an attorney before signing this Agreement.

 

9. Executive’s Right to Revoke Agreement. Executive may revoke this Agreement
within seven days of signing it. Revocation must be made by delivering a written
notice of revocation to EDS. For the revocation to be effective, written notice
must be received by EDS no later than the close of business on the seventh day
after Executive signs this Agreement. If Executive revokes this Agreement, it
shall not be effective or enforceable and Executive will not receive the
benefits described in Subsection 4 of Section III or any other payments or
benefits from EDS, except those to which he/she otherwise is entitled by law.

 

10. Amendments. This Agreement may not be modified or amended, and there shall
be no waiver of its provisions, except by a written instrument executed by
Executive and a corporate officer of EDS.

 

11. Entire Agreement. This Agreement, in conjunction with Executive’s
Nonqualified Stock Option Agreement dated                      , 200    , [list
all applicable agreements] which are incorporated herein by reference,
constitute the entire agreement of the parties, and supersede and prevail over
all other prior agreements, understandings or representations by or between the
parties, whether oral or written, with respect to Executive’s employment with
EDS. To the extent provisions in this Agreement directly conflict with
provisions in the above-referenced agreements, the provisions in this Agreement
shall control.



--------------------------------------------------------------------------------

12. Consequences of Executive’s Breach. Executive agrees that if he/she
violates, or fails to respect, honor and comply with any term, condition or
covenant herein, in addition to having its other legal and equitable remedies,
EDS is discharged and released from its obligations under this Agreement,
including, but not limited to, all obligations to provide any unpaid or
unconveyed salary, payments, benefits, or other remuneration described in
Subsection 4 of Section III of this Agreement. Executive also recognizes and
agrees that if he/she violates any of the terms of this Agreement, this
Agreement shall remain in full force and effect, including his/her release of
all claims.

 

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (excluding a lawsuit filed by Executive solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
Executive will pay for all costs incurred by EDS, including its attorneys’ fees,
in defending against Executive’s lawsuit and/or claims. In addition, if
Executive breaks his/her promise in Subsection 6 of Section III of this
Agreement and files a lawsuit or claim based on legal claims that have been
released (excluding a lawsuit filed by Executive solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
he/she will pay as liquidated damages to EDS a sum of money equal to the gross
consideration already provided to Executive pursuant to Subsection 4 of Section
III of this Agreement, including, but not limited to, the monetary equivalent of
all previously conveyed non-cash benefits.

 

In addition to the consequences described above, if Executive breaks any of the
promises he/she made in Subsections 2.1, 2.2, 3, or 13 of Section III of this
Agreement, Executive acknowledges the calculation of the harm done to EDS, and
the resulting damages would be extremely difficult to determine. Therefore,
Executive agrees that in the event he/she breaks any of the promises he made in
Subsections 2.1, 2.2, 3, or 13 of Section III of this Agreement, he/she will pay
as liquidated damages to EDS a sum of money equal to the gross consideration
already provided to Executive pursuant to Subsection 4 of Section III of this
Agreement, including, but not limited to, the monetary equivalent of all
previously conveyed non-cash benefits.

 

13. Confidentiality. Executive and EDS agree the terms of this Agreement shall
be kept strictly confidential, except as may be required by law, and, in the
case of EDS, disclosure is permitted as necessary for business purposes.
Executive may disclose such information to individuals retained by him/her to
provide advice/guidance on personal financial and/or legal matters, or as may be
required by a financial institution for business reasons (but in all such
instances only if Executive shall have first obtained from such individuals
and/or institutions their written agreement to maintain the confidentiality of
such information).

 

14. Governing Law. This Agreement and its enforceability shall be governed by
and construed in accordance with the substantive law of the State of Texas. Any
dispute or conflict arising out of or relating to this Agreement, except for an
action brought by EDS pursuant to Subsection 2 of Section III of this Agreement,
must be brought in a court that has jurisdiction over matters in Collin County,
Texas. Furthermore, Executive agrees such court shall have personal jurisdiction
over him/her and further agrees to waive any rights he may have to challenge the
court’s jurisdiction over him/her.

 

15. Notices. All notices and other communications hereunder shall be in writing
and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

 

If to Executive: [address] If to EDS: Telecommunications Number: (972) 605-1926
5400 Legacy Drive H3-1D-22 Plano, Texas 75024 Attention:   Michael E. Paolucci  
  Vice President, Global Compensation & Benefits



--------------------------------------------------------------------------------

With a copy to:

Telecommunications Number (972) 605-0791

5400 Legacy Drive H3-3A-05

Plano, Texas 75024

Attention:

 

Nick Linn

   

Manager, Labor & Employment

 

EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and
enforceable on the Effective Date.

 

EXECUTIVE:

 

EDS:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

By:

 

Michael H. Jordan

       

Chairman of the Board and Chief Executive Officer

Dated:                         

 

Dated:                         